Title: To James Madison from Edmund Randolph, 1 June 1782
From: Randolph, Edmund
To: Madison, James



Dear sir
Richmond June 1st. 1782

The senate have amended the resolution of the house of delegates, which I inclosed to you by the last post, respecting passports for the transportation of tobacco to New-York, so as to destroy its force. The delegates disagreed to their amendment, and that disagreement remains to be discussed on monday next. There is not the least probability, that the senate will recede, their vote having passed by the voice of sixteen members against one negative. Indeed many are inclined to believe, that, should this subject be remitted to the house of delegates for consideration, they will rather abandon their disagreement.
The day before yesterday, Mr. Mason, Mr. Jefferson, Mr. A. Lee, myself and Dr. Walker were appointed to state the claims of Virginia to western territory. Our power extends to publication without consulting the assembly; and I presume, that two or three months will produce something. I wish, I had leisure to relate to you some management, which the desire of being distinguished by an appointment of this sort has occasioned. Superior beings must surely amuse themselves with contemplating the contests, which agitate mankind for trifles, and the meanesses, to which those trifles give birth. I will shortly excite either your ridicule or indignation at some recent manoeuvres.
Messrs. Webb and St. George Tucker have fallen victims to the triennial exclusion of counsellors. The former has accepted since the office of receiver of the monies, paid into our treasury for continental use. I have written to Mr. Morris this week upon the subject: but in addition must beg you to inform him, that, as the assembly are about to appropriate the taxes to the various uses, for which they are designed, I have suggested to Mr. Webb the propriety of deferring the publication, mentioned in his instructions, lest it should irritate at a season, when the assembly intend to destine for the use of the united states a portion of the public revenue; which portion will probably be affected in its quantum by the temper of the legislature.
I am afraid however, that scarcely any thing can [be] expected from the collection of taxes sooner than the latter end of the year: it having been yesterday determined to postpone it. But a blank is left for the day, to which it is to be postponed.
Mr. Henry is indisposed at present to repeal the cession, desiring to wait for a fitter opportunity. This measure will be attempted next week: and will, as [I] at present think, be adopted, giving congress a day, before which they may still accept [it.]
The Mr. Lees are the warm patrons of a r[e]formation of the general court: and have worked out a new system, which will [car]ry its own refutation with it.
I saw a letter from Mr. Jefferson to Col. Monro, in which he assigns reasons for refusing his seat in the house of delegat[es.] The pathos of the composition is really great; and the wound, which his sp[irit] [re]ceived by the late impeachment, is, as he says, to be cured only by the all-heali[ng] grave. His triumph might certainly be an illustrious one over his former enemies, were [he] to resume the legislative character: for in the constant division between the tw[o] leaders, Henry & Lee, he might incline the scale to which soever side he wou[ld.]
Tell Mrs. Triste, that we remember her with affec[tio]nate regard, and present our best respects to our acquaintance under your roof[.]
Sincerely yours.
